Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 66 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. formerly Principal Investors Fund, Inc. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 XX_ on March 2, 2009, pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) XXThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Parts A and B of this registration statement were filed on Accession number 0000898745-09-000066 PRINCIPAL FUNDS, INC. INSTITUTIONAL CLASS SHARES The date of this Prospectus is March 1, 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Risk/Return Summary 5 LargeCap US Equity Funds Disciplined LargeCap Blend Fund 9 Equity Income Fund 11 LargeCap Blend Fund I 24 LargeCap Blend Fund II 21 LargeCap Growth Fund 13 LargeCap Growth Fund I 26 LargeCap Growth Fund II 29 LargeCap S&P 500 Index Fund 15 LargeCap Value Fund 18 LargeCap Value Fund I 34 LargeCap Value Fund II 37 LargeCap Value Fund III 32 Small/MidCap US Equity Funds MidCap Blend Fund 40 MidCap Growth Fund 43 MidCap Growth Fund II 59 MidCap Growth Fund III 53 MidCap S&P 400 Index Fund 50 MidCap Stock Fund 45 MidCap Value Fund I 65 MidCap Value Fund II 62 MidCap Value Fund III 47 SmallCap Blend Fund 89 SmallCap Growth Fund 92 SmallCap Growth Fund I 71 SmallCap Growth Fund II 74 SmallCap Growth Fund III 77 SmallCap S&P 600 Index Fund 95 SmallCap Value Fund 98 SmallCap Value Fund I 83 SmallCap Value Fund II 86 SmallCap Value Fund III 80 West Coast Equity Fund 101 International Equity Funds Diversified International Fund 103 Global Real Estate Securities Fund 106 International Emerging Markets Fund 108 International Fund I 115 2 Principal Funds, Inc. 1-800-222-5852 International Growth Fund 111 International Value Fund I 113 Real Estate Funds Real Estate Securities Fund 117 Balanced/Asset Allocation Funds 119 Principal LifeTime 2010 Fund 122 Principal LifeTime 2015 Fund 123 Principal LifeTime 2020 Fund 124 Principal LifeTime 2025 Fund 125 Principal LifeTime 2030 Fund 126 Principal LifeTime 2035 Fund 127 Principal LifeTime 2040 Fund 128 Principal LifeTime 2045 Fund 129 Principal LifeTime 2050 Fund 130 Principal LifeTime 2055 Fund 131 Principal LifeTime Strategic Income Fund 132 Strategic Asset Management Portfolios 134 Flexible Income Portfolio 137 Conservative Balanced Portfolio 138 Balanced Portfolio 139 Conservative Growth Portfolio 140 Strategic Growth Portfolio 141 Short-Term Fixed Income Funds Money Market Fund 143 Short-Term Bond Fund 145 Short-Term Income Fund 148 Ultra Short Bond Fund 150 Fixed Income Funds Bond & Mortgage Securities Fund 153 Core Plus Bond Fund I 155 Global Diversified Income Fund Government & High Quality Bond Fund 155 High Quality Intermediate-Term Bond Fund 157 High Yield Fund 163 High Yield Fund I 160 Income Fund 165 Inflation Protection Fund 167 Mortgage Securities Fund 170 Preferred Securities Fund 172 The Costs of Investing 174 Principal Funds, Inc. 3 www.principal.com Intermediary Compensation Certain Investment Strategies and Related Risks Management of the Funds Pricing of Fund Shares Purchase of Fund Shares Redemption of Fund Shares Exchange of Fund Shares Dividends and Distributions Tax Considerations Frequent Purchases and Redemptions Fund Account Information Portfolio Holdings Information Financial Highlights Appendix A - Summary of Principal Risks Appendix B - Definitions of the Indices Referenced in this Prospectus Appendix C - Description of Bond Ratings Additional Information 4 Principal Funds, Inc. 1-800-222-5852 RISK/RETURN SUMMARY Principal Funds, Inc. (the Fund or PFI) offers many investment portfolios (together, the Funds) through this prospectus. The Funds Co-Distributors are Principal Funds Distributor, Inc.* and Princor Financial Services Corp.* (together referred to as the Distributor). Principal Management Corporation (Principal)*, the Manager of each of the Funds, seeks to provide a broad range of investment approaches through Principal Funds. The Sub-Advisors and the Funds each sub-advise are: Sub -Advisor AllianceBernstein L.P. Fund(s) LargeCap Value III SmallCap Growth I American Century Investment Management, Inc. LargeCap Growth II LargeCap Value II AXA Rosenberg Investment Management LLC Barrow, Hanley, Mewhinney & Strauss, Inc. Black Rock Financial Management, Inc. Causeway Capital Management LLC Columbus Circle Investors* International Value I MidCap Value III Inflation Protection International Value Fund I LargeCap Growth MidCap Growth SmallCap Growth III Dimensional Fund Advisors Edge Asset Management, Inc.* SmallCap Value II Equity Income High Yield Income MidCap Stock Mortgage Securities Short-Term Income Strategic Asset Management Portfolios West Coast Equity Emerald Advisers, Inc. Essex Investment Management Company, LLC Goldman Sachs Asset Management, L.P. SmallCap Growth II SmallCap Growth II LargeCap Blend I MidCap Value I J.P. Morgan Investment Management, Inc. High Yield I SmallCap Value I Jacobs Levy Equity Management, Inc. MidCap Growth II MidCap Value II Lehman Brothers Asset Management, LLC Los Angeles Capital Management and Equity Research, Inc. High Yield I MidCap Value I SmallCap Value III MacKay Shields LLC Mellon Capital Management Corporation MidCap Growth Fund II. MidCap Growth III SmallCap Value I Pacific Investment Management Company LLC Core Plus Bond I Principal Funds, Inc. RISK/RETURN SUMMARY 5 www.principal.com Bond & Mortgage Securities Principal Global Investors, LLC* Disciplined LargeCap Blend Diversified International Global Diversified Income High Quality Intermediate-Term Bond International Emerging Markets International Growth LargeCap S&P 500 Index LargeCap Value MidCap Blend MidCap S&P 400 Index MidCap Value III Money Market Principal LifeTime Funds Short-Term Bond SmallCap Blend SmallCap Growth SmallCap S&P 600 Index SmallCap Value Ultra Short Bond Principal Real Estate Investors, LLC* Global Diversified Income Global Real Estate Securities Real Estate Securities Pyramis Global Advisors, LLC Spectrum Asset Management, Inc.* International I Global Diversified Income Preferred Securities T. Rowe Price Associates, Inc. LargeCap Blend II LargeCap Growth I Turner Investment Partners, Inc. UBS Global Asset Management (Americas) Inc. MidCap Growth III LargeCap Value I SmallCap Growth II Vaughan Nelson Investment Management, LP Westwood Management Corporation SmallCap Value II LargeCap Value III * Principal Management Corporation, Columbus Circle Investors, Edge Asset Management, Inc., Princor Financial Services Corp., Principal Funds Distributor, Inc., Principal Global Investors, LLC, Principal Real Estate Investors, LLC, and Spectrum Asset Management, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group ® . 6 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Institutional Class Shares Only eligible purchasers may buy Institutional Class shares of the Funds. At the present time, eligible purchasers include but are not limited to: retirement and pension plans to which Principal Life Insurance Company (Principal Life) provides recordkeeping services; separate accounts of Principal Life; Principal Life or any of its subsidiaries or affiliates; any fund distributed by PFD and/or Princor if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds; clients of Principal Global Investors, LLC.; sponsors, recordkeepers, or administrators of wrap account or mutual fund asset allocation programs or participants in those programs; certain pension plans; certain retirement account investment vehicles administered by foreign or domestic pension plans; an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and certain institutional clients that have been approved by Principal Life for purposes of providing plan record keeping. Principal reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. Main Strategies and Risks Each Funds investment objective is described in the summary description of each Fund. The Board of Directors may change a Funds objective or the investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Funds investment objective or investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The summary of each Fund also describes each Funds primary investment strategies (including the type or types of securities in which the Fund invests), any policy of the Fund to concentrate in securities of issuers in a particular industry or group of industries and the main risks associated with an investment in the Fund. A fuller discussion of risks appears later in the Prospectus under the caption Certain Investment Strategies and Related Risks. Each Fund may invest up to 100% of its assets in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions as more fully described under the caption Certain Investment Strategies and Related Risks  Temporary Defensive Measures. Each Fund is designed to be a portion of an investors portfolio. None of the Funds are intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to maintain the investment during periods of adverse market conditions. The value of your investment in a Fund changes with the value of the investments held by that Fund. Many factors affect that value, and it is possible that you may lose money by investing in the Funds. There can be no assurance that any Fund will achieve its investment objective. Factors that may adversely affect a particular Fund as a whole are called principal risks. The principal risks of investing in the Funds are stated as to each Fund in the Funds description. In addition to the risks identified in each Funds description, each of the Funds is also subject to credit and counterparty risk, liquidity risk, and market risk. Each Fund is also subject to underlying fund risk to the extent that a Principal LifeTime Fund or SAM Portfolio invests in the Fund. These risks, and each of the other principal risks, are more fully explained in Appendix A to this prospectus. Principal Funds, Inc. RISK/RETURN SUMMARY 7 www.principal.com Investment Results A bar chart and a table are included with the description of each Fund that has annual returns for a full calendar year. They show the Funds annual returns and its long-term performance. The chart shows how the Funds performance has varied from year-to-year. The table compares the Funds performance over time to that of: a broad-based securities market index (An index measures the market price of a specific group of securities in a particular market or securities in a market sector. You cannot invest directly in an index. An index does not have an investment advisor and does not pay any commissions or expenses. If an index had expenses, its performance would be lower.) and an average of the performance of a group of mutual funds with a similar investment objective and management style (the averages used are prepared by independent statistical services). Performance for periods prior to the date on which a Funds Institutional class shares began operations (as indicated in the tables on the following pages) is based on the performance of the oldest share class of the Fund or a predecessor fund (as noted in the performance chart and table.) Performance which is based on the oldest share class of the Fund has been adjusted to reflect the expenses of the Funds Institutional class shares. The adjustments result in performance that is no higher than the historical performance of the Funds oldest share class. Call Principal Funds at 1-800-222-5852 to get the current 7-day yield for the Money Market Fund. Fees and Expenses The annual operating expenses for each Fund are deducted from that Funds assets (stated as a percentage of Fund assets). Each Funds operating expenses are shown following each Funds description. A discussion of the fees is found in the section of the Prospectus titled The Costs of Investing. The examples following the expense tables for each Fund are intended to help investors compare the cost of investing in a particular Fund with the cost of investing in other mutual funds. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, the Manager, any Sub-Advisor, or the Distributor. 8 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 D ISCIPLINED L ARGE C AP B LEND F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in larger, established companies. Main Strategies and Risks The Fund invests primarily in common stocks of large capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Standard & Poors (S&P) 500 Index (as of the most recent calendar year end, this range was between approximately $0.5 billion and $406.1 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. In selecting securities for investment, the Sub-Advisor, PGI, looks at stocks with value and/or growth characteristics and constructs an investment portfolio that has a blend of stocks with these characteristics. In managing the assets of the Fund, PGI does not have a policy of preferring one of these categories to the other. The value orientation emphasizes buying stocks at less than their expected investment value and avoiding stocks whose price has been artificially built up. The growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. PGI believes that changes in market expectations drive stock prices. Early identification of improving business fundamentals, early identification of positive change in expectations regarding future profitability of companies and paying prices that are below fair value for these stocks will result in investment management success. PGIs investment process seeks to systematically identify stocks with desirable characteristics and combine these stocks in a risk-managed portfolio to maximize return potential by controlling risk. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk PGI has been the Funds Sub-Advisor since December 30, 2002. Principal Funds, Inc. RISK/RETURN SUMMARY 9 www.principal.com The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform the future. Highest return for a quarter during the period of the bar chart above: Q2 03 14.99% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.80% Average Annual Total Returns (%) For the period ended December 31, 2008 1 Year 5 Years Life of Fund Institutional Class (before taxes) -38.09 -1.78 (after taxes on distributions) -38.29 -2.44 (after taxes on distributions and sale of shares) -24.50 -1.27 S&P 500 Index -37.00 -2.19 2.39 Morningstar Large Blend Category Average -37.79 -2.47 1.78 (1) Lifetime results are measured from the date the Institutional Class shares were first sold (December 30, 2002). (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. ( 3) Index performance does not reflect deductions for fees, expenses or taxes. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets Institutional For the period ended October 31, 2008 Class Management Fees 0.57% Other Expenses 0.01 Acquired Fund Fees and Expenses 0 Total Annual Fund Operating Expenses 0.59% (1) Expense information has been restated to reflect current fees. Certain other operating expenses of the Fund have increased effective March 1, 2009. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Institutional Class $60 $189 $329 $738 10 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 E QUITY I NCOME F UND Sub-Advisor(s): Edge Asset Management, Inc. (Edge) Objective: The Fund seeks to provide a relatively high level of current income and long-term growth of income and capital. Investor Profile: The Fund may be an appropriate investment for investors who seek dividends to generate income or to be reinvested for growth and who can accept fluctuations in the value of investments and the risks of investing in REIT securities, below-investment grade bonds, or foreign securities. Main Strategies and Risks The Fund invests primarily (normally at least 80% of its net assets (plus any borrowings for investment purposes)) in dividend-paying common stocks and preferred stocks. The Fund will invest in some mid cap stocks. The Fund may invest in fixed-income securities of any maturity, including investment grade corporate bonds, mortgage-backed securities, U.S. government securities, and asset-backed securities. The Fund may also invest up to 20% of its assets in below-investment-grade fixed-income securities (sometimes called junk bonds) (rated BB or lower by S&P or Ba or lower by Moodys). The Fund may purchase or sell U.S. government securities or collateralized mortgage obligations on a when-issued or delayed-delivery basis in an aggregate of up to 20% of the market value of its total net assets. The Fund may invest up to 20% of its assets in real estate investment trust (REIT) securities. The Fund may invest up to 25% of its assets in securities of foreign issuers. The Funds investments may also include convertible securities, repurchase agreements, American Depositary Receipts (ADRs), Global Depositary Receipts (GDRs) and European Depositary Receipts (EDRs). In selecting investments for the Fund, Edge looks for investments that provide regular income in addition to some opportunity for capital appreciation. Equity investments are typically made in value stocks currently selling for less than Edge believes they are worth. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Fixed-Income Securities Risk  Foreign Securities Risk  High Yield Securities Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Prepayment Risk  Real Estate Securities Risk  Underlying Fund Risk  U.S. Government Securities Risk  U.S. Government Sponsored  Value Stock Risk Securities Risk Edge has provided investment advice to the Fund since the Funds inception. Principal Funds, Inc. RISK/RETURN SUMMARY 11 www.principal.com The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform the future. Highest return for a quarter during the period of the bar chart above: Q2 03 15.82% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.68% Average Annual Total Returns (%) For the period ended December 31, 2008 1 Year 5 Years 10 Years Institutional Class (before taxes) -33.92 (after taxes on distributions) -34.23 (after taxes on distributions and sale of shares) -21.52 S&P 500/Citigroup Value Index -39.22 -1.30 -0.25 S&P 500 Index -37.00 -2.19 -1.38 Morningstar Large Value Category Average -37.09 -1.79 0.90 (1) The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on May 31, 1939. (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) Index performance does not reflect deductions for fees, expenses or taxes. (4) This index is now the benchmark against which the Fund measures its performance. The Manager and portfolio manager believe it better represents the universe of investment choices open to the Fund under its investment philosophy. The index formerly used is also shown. For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets Institutional For the period ended October 31, 2008 Class Management Fees 0.51% Other Expenses 0.01 Acquired Fund Fees and Expenses 0 Total Annual Fund Operating Expenses 0.56% (1) Expense information has been restated to reflect current fees. Certain other operating expenses of the Fund have increased effective March 1, 2009. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 12 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Number of years you own your shares 1 3 5 10 Institutional Class $57 $179 $313 $701 Principal Funds, Inc. RISK/RETURN SUMMARY 13 www.principal.com L ARGE C AP B LEND F UND I Sub-Advisor(s): Goldman Sachs Asset Management, L.P. (GSAM) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in large, established companies. Main Strategies and Risks The Fund seeks its objective through investment in a broadly diversified portfolio of large cap and blue chip equity investments representing all major sectors of the U.S. economy. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the S&P 500 Index (as of the most recent calendar year end, the range was between approximately $0.5 billion and $406.1 billion)) measured at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock.
